By the Court

Berry, J.
Assuming (upon the theory contended for by the plaintiff in error, and most favorable to him,) that the barn in question is personal property, inasmuch as the taking is alleged to have been by Baker, it is necessary that the complaint should show an wda/wful detention by the defendant, otherwise it does not state a cause of action against him. It is averred that Baker has,, ever since the removal thereof from the plaintiff’s land “used and occupied” the barn.
If this be so, it has never been in the defendant’s (Merriam’s) possession, and although he is the owner of the land upon which the barn has been placed, there is nothing to show that he exercises or can exercise any control over it.
Neither his refusal to deliver, nor his refusal to permit the plaintiff to remove that of which he, the defendant, has neither possession nor control, can amount to an unlawful detention. Judgment affirmed.